internal_revenue_service number release date index number --------------------- --------------------- -------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-138853-10 date date ty legend taxpayer ------- ---------------- ------------------------ ------------------------ ------------ ------- ------- ------- ------- --------------- ---- ------------------------------------------------------------------------- ------------------- ---------------------------- ---------------- fc country a year year year year x y b c d advisor accounting firm e ----------------------- accounting firm f ---------------------- dear ------------- this is in response to your letter submitted by your authorized representative requesting the consent of the commissioner of the internal_revenue_service irs to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to your investment in fc the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-138853-10 statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data submitted may be required as part of the examination process facts taxpayer is a u s citizen and resident of country a in year taxpayer and several other persons formed fc a country a corporation the stock of fc is publicly traded in country a taxpayer has represented that fc was not a passive_foreign_investment_company pfic within the meaning of sec_1297 of the code until fc’s fiscal_year at the beginning of fc’s fiscal_year taxpayer owned x shares which represented y percent of fc’s outstanding_stock taxpayer did not sell or acquire any fc stock during calendar_year or at any time thereafter furthermore fc has not made any distributions to shareholders fc is engaged in the development and commercialization of b fc is in the process of developing a proprietary c technology to treat d for the years in question fc’s revenue consisted solely of interest_income and government grants because none of its products was ready for licensing or sale fc reported a loss for fiscal_year sec_2 and taxpayer’s u s federal_income_tax returns were prepared by advisor a country a citizen for all the years in question advisor is a tax professional who specializes in preparing country a and u s federal_income_tax returns for u s citizens residing in country a advisor regularly advises clients on u s federal_income_tax issues advisor was employed by accounting firm e before becoming an independent consultant taxpayer represents that advisor had access to all of the facts and circumstances regarding taxpayer’s investment in fc in addition because fc is a publicly traded country a company its audited financial statements were available to advisor on an annual basis however advisor failed to identify fc as a pfic and failed to advise taxpayer of the possibility of making or the consequences of failing to make a qef election with respect to fc taxpayer further represents that he relied on advisor for tax_advice on all u s federal_income_tax matters and did not seek any additional guidance in year fc employed accounting firm f to assess the u s tax consequences of a proposed transaction upon reviewing the financial statements and other financial and tax data accounting firm f discovered that fc was a pfic during fiscal_year taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of advisor taxpayer has also submitted an affidavit of advisor corroborating the representations made by taxpayer plr-138853-10 taxpayer represents that the pfic status of fc has not been raised by the irs on audit for any taxable_year of taxpayer ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election under sec_1295 of the code and sec_1_1295-3 to treat fc as a qef with respect to taxpayer for all taxable years starting in year law sec_1295 provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the u s government a sec_3 provided in sec_1_1295-3 the request is made before a representative of the irs raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements of sec_1_1295-3 include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted describing the events which led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and plr-138853-10 the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell chief branch office of the associate chief_counsel international cc
